OFFICE   OF THE ATTORNEY       GENERAL     OF TQcAG
                            AUSTIN




Howrsb1.i Rorri8 W. Kassell
county Jwm-naqy
cherclkescounty
Ru8k, Texar
                            Oplnioa Bo. O-7421
                            Rir      Colleotionof $1.00
                                     aor8 on eaoh mcIrnrptlon
                                     oertlfleate      by the Tax-
                                     A88888orsColl~at0r,      and
                                     l’d&&       qUe8tiOatl.



           We hav8 your letter of tMteber 22~,1946, uhereln
you reqU88t the opiulon of this ofiioe on the @eve oap-
tioned eubjeat. Your letter tiade In part a8 follov8:
             "It ha8 been dlsoovbred   that the TeX A88e8-
     8OPCOlltJOtOr    ha8 UOt ~Oll~Obd   the $1 008t fOF
     the year8 1930-1940 lnalu8iv0,a8 provided for
     In Arti      .7331 Revired CLvll Statutes OS the
     atate ai 90%&8 am amended. HCJ? ha8 the fee of
     5p per'llne, a8 'retout iu 8ald Artlole,been.
     ooJleated . We vould, ttpsrefore, ask your opinion
     on the follovlng question:
           "1. Slnae and laoluding JamMy 1, 1940; to
     the precientdrte, ror tihotpare fram 1919 to the
     present date on all taxeo aolleated slnoe and ln-
     aluding Januaz7 1, 1940, should the Tax A88e8EiOP
     Colleator have oolleated the $1 aost on eaoh re-
     demptlon oertlfloate that he has ierued 8lnoe and
     lnaluding January 1, 1940 to the present date, a8
     8et out la Article 7331, Revised Civil btitutes or
     the State of Texa8 a8 amended?
               .
           u2. 14 them any period, during the fore-
     mentioned period, in vhiah the Tax Aasesaor-Colleator
     vaa not required to oolleat the $1 008t aforesaid?
           "3.  Since and lnoluding Jan-    1,'1940 to
     the present date, for what year8 from 1919 to the
     preesnt date, on all taxes aolleoted, sinae awl
     lnol.udlngJanuarg.1, 1940, should the Tax Assessor-
      Honorable #orrio W. Ha8sell - Page 2


           Coll4otor have oarlooted the 54 a ltne oharge, a8
           provided for and 8et out in the afoxwaid Artlole?"
                  The $1.00 Se4 aa provided for in Artiale 7331,
      V.A.R.O.S., sad the f44 of 54 per line for the prepmatlod
      at the dellnpueat  tax reeord a5 set out in sold Artiole  8hauld
      bave.bean aolleated for eaoh year in vhioh bXe8 uere d4-
      llnquent axcrept88 othervise provided by Rouse Bill 76, 47th
      Leg., Reg. 8%8SiQn 1941 Ch. 359, p. !j@+ @till8  80t beoam4
      effeotlve on nay’26, lgk, and explwd on Rovenber 2, 1941.
      This aat releaeed all p4zmlty and interest oh dellnqu4nt,
      ad #lam&     and pall taxas vhere 8~~43were paid prior to
      tT;?yr    1, 19kl. S44tloa 11 of the aat rsleaslag oost, pro-

                 WM. 2, That all io8ts of every kind and
1          ahsraoter that b8ve aocmed or attsabed or,that lllpp
           hereaftsr aQarue or attsoh to or by rea8ou of de-
           lfuquent pall or 8d raloreplt&x48 on vhfoh said pall
I          6r ad valor t8x th4 intewet and p4aalties have been
           released by any OS the pravlsihla OS thi8 Aat 8hOll
1          be and the 8mne are hereby relea8ed, and na suoh ooets
           shall hereafter be abarged, oolleotwd, or aaoounted
f          for, provided, bovever, that any aoata that aYe uow
           due and psyable ta any ofila8r otiofflaial sh811 re-
5          ma1.aa valid obligation,'uotwlth8tendi~the provision
2,'        h4r4of."
                 In aonetruln said Rou84 Bill 76, thi8 orfloe,    in,
      Opinlan lo. O-3638,.h41% that 88id.aot va8 lnval2d ineof’ar
      a8 it att4stptab.tor4mltao8t8 and fees earned by the oiYloer8
      prior to~the gas~4 of thlr aat.
                 Artlole 7331, prior to the time it vaa #unended by
      the @l&t Legislatum, 4th Called Ses8iim 1929, pravldsd:
                 "    . Far pP4pWing the 8NIukl delinquent list
           of aa84~8i4atn ohaargadta the t8x aollimtor upan the
           tax rail, but whioh hav4 not been ooll4at4d at the
           tim8 of tLz8annu81 ssttlament vith th4 State and oounty,
           sepam3tiag the px'opei'typFwiou8ly Sold to the State f?mn
           tbat reparted sold 88 delinquent for pr*oedlng years
           and for prorating the Stats kxes into Wate revenue,
           State aohool and Ststjepenalon, aaloalating the penalty,
           ext4ndiag it,and adding it in with other tarec),balan-
           olrygthe delinquent lists, and oertifylng it to the
           o0m8Lissiouers~court and the Camptroller, ths tax ool-
           leotor shall be entitled ta a fee of on@ doll8r for
           eaah aoirreotasse'arrmentof land ta be sold, 88ld fee
           ,tibe taxed aa ooste sgainst  the dellirguent. Provided
           that In no aaae ah&U the State or oounty be 1iabl.efor
Honorable Horri8 W. Ha8ael.l - Pqe   3


      8aid $44, whloh shall be addltloaal and oumulatiw of
     ,811 other fees nov allovsd by law and shall.ast bl,
     baoounted for under the f40 bill, a8 fee8 of offioa.
            “For oheoking up and takfng off dellnqusnoy,
     separating and aasortlng various tmots   or eaoh a8-
     89SSul9ut, prorating the t&x48 thereon, arranging the
     item by ab8tWot numb4rs or lot &d blook nwbers,
     md oompllsingthe dellnqusnt tar reoord herein required
     to bet aanpiled vheaever there 8hd.l be as many a8 tvo
     year8 cjfbaok -08    that heve no8 been lnalud4d la the
     dsllaqusnt r4aord th4 tax oollsator rhall be p8ld
     out of the gqlreraifund of th4 county, five oeatr,for
     aaoh written line of the original of suoh delinquent
     r98ord, not $eexoeod tventy-five oent8 for my on4
     trast or ab8treot ~ad4rsd,'~turn4d~dellnq~nt and
     civuadbyon4 taxpayer. 8UOt4fW tc be taxed a8 408t8,
     ad be paid baok into the general fund of the oounty
     wtwn ooll4at4d. . . ."
            !fhiea& a8’tieided in 1929 by the 418%L4Rl8latum,
4th Called Session, 18 now oorlified iu V.A.R.O.B., as Artlole
7331. and provide8 l.n part as follows;
             “par aaloStlng and preparing redimptlon aer-
     tifi+4s and reqelpt8, r4 rting ntxdarsditing r4-
     d%m&3tionS,m8tilig CC45ptl'OXTW'S redPRapti?IL nmIber8
     on the del5aqwgt~tm     reaord or annual delinquant
     li8t,,mailing OOtiifi4at48Of redwptlon t0 tupcrgQr8
     itftelrapproval by the Caaptroller,and tar i8sulng
     reaeipta or oartifloalxis  of redemptloa for property
     shovn on the annual delinqwmt liut, the tax ao11eotor
     shall.be 4ntitled to a fse of one dollar ($1.00) fork
     esah aorreat asscs88ment of land to be rold, 8ald fee to
     be taxed a8 oosta against the d4llnqwmt. Correot
     assessment a8 herein u8ed means the inventory of all
     properties owned by an Individual for any one year.
     Prevld4d, that In no ca8e shall *he State or oounty be
     llablb for litid fee6 For ~heoklng up and taking off
     delinqasnoy, separatingawl SSEortlng various traato
     OF eaah 888e88m%tlt, prorating the b3XeS thar4on, ar-
     ranging the itens by abstraot tmabers or lot and
     brook nwnber8, and oomplli the delinpuent tax r4oord
     herein required             T 4d vhen4ver them shall
                       to be oompi
     be as many a8 tVo years Of baak hLX4S that hW4 not
     been included in the delinquent reoord, th4 tax ool-
     leator shall be paid out of th4 gen4ral fund of the
     oounty, fitreaents for eaoh writtea lineof the
      c&&.ual of such delinqucsnt  WaoPd, not to sxoeed
     tventy-Sive 04ut8 far any one traot or abrtraet ren-
     dered, returwd d4linqurent   and owned by one,taxpagerj
Hanoreble Morris W. H8essll - Page 4
           ,
     such fed to bs taxed as ao0t8, and to be psld back
     into p geasre.3  furidof the 00&y when oolleoted.
     . . .
            The oersualreader of this    statute prior to ths
nmendment will note that the duties    pmacr%bsd ior the Tax
Collsator and fez vhlch he ia entitled to a fee of $1.00 and
a hn?thSr f88 Of f~#6 litI for prspwing the d8:inqkkt tax
reoord, ars dut,issvhioh he peerfortmeom year to y8ar. In
Owls11where the& dutisa have been pWfO?S8d by the %        Cal-
Witor, the faes‘thareiorbooorasdue aridany atten@t.br the
&&8lrture   to rSlntW4 thtWJ8cotitsuould, we think, bs %a-
valid, 1~ viev of the provisione    of Article 11X of Seatl.on
55 of 0~33State Constitution,vhioh rsada al follow81
           %m Lsgfalatum shell laavew power to role888
     or 8Xtingpiah, or to authaPiPe the releasing or ex-
     tinguiehitx&ia WhOr8 08'iR Jurrt,the iadebtsdnsss,
     liability0~ obligstioa of say oorwz%ktioa or individual,
     to thie sbot8 Oa'to RJIP0ount.y02'defiiaedInzbdl'fi810n
     ther8Ot, Or other larmiOiJ%~aOlcpoX'i%tiOU
                                             th8r8i0, 8XO8p8
     delinqwnt kxea vhloh have been due for a psrlod of
     at lS&IIt%8IiyStU’,8
                       .”
           We think ths L8gialatur8vas aogni&bnt of ttis
OQastltutlonAlinhibltioa whsa ia Reotioa 2 oi Lowe Bill 76,
relsssiag the Oodtl!,thsy edded the proviso that CraJT
                                                     008ta
nov duo and pa    le to any otfI.oel,
                                    OF oifiolsl uhall rfmaia
a valid obllgar Ion aotw,withstendiolg
                                    the pwvimlonS hereof.
           You will note that Artlole 7331, V.A.R.C.S. as
it POU appwra, providqs a wholly Uifrsrsnt set of dutfee
that the T&X Collsotor mat gerf'omabefore 'be1~6entitled
to the fee ot $1.00.' The duties thhsP8gm+ooribed.oaanot
be oompleted imtil mob t&us a8 the delinquent taxee are
paid.  'l'hir
            being th8 0898, they t$i'@
                                     not oo6tB due Sad p8Jr-
able to 811oiiicdr or offioialof thl8 State prior to the
effeotive date of lloueeBill 76, srnd~thw ue feel that the
LOgl8latUW hi%dth0 authorlt to E818888 th48il.fhe L@W
laturo having the authority x0 f'ixthis fee ohsrgeableagelne8
the aeiit3qum taxpsyera a5 oosts, it followa thmt they had
th8 authority to r&8&W   CWUU8Vh8m, BB here, &tiola 3 Of
S8OtiOtl55 of'the Constitution h8S not beea vlnlat8d. Thu8
we rsa?Pizm the w3weult8reeohed in our Opinloa O-3634, dated
June 4, 1941, vhereln ve maid8
           "Fer delfnqtiaatt8Xoe since the year 1930, sind
     vhsa Art&ale 7331 Y&WJEmended, the t8x Oolldotor would
     not be entitlsd to hi8 $1.00 fee am provided In Article
     7331, beoawe H. B. 76, 47th L8gislatwe, &JO. 2, re-
     leases it ii paid before November lst, 1941, sinas
     it was not due at the time of the peesags OP the Aot.
HonorabLe Morris W. Raasell - Page 5


            'For delinquent taxes before the y8ar 1930 an6
      Sraa 1923 to 19 0, the tax aolleotor would be en(;itled
      to the oort oi  1.00 88 provided by Artiole 7331 In
      fO2YW 8t th8t tine; 8iWO the.U8F~i08fJ required of
     'mid Artlole had been performed before the passage of
      R. B. 76, 47th Legislature, Soo. 2, thereby making
      said fee due and payable at the time of its passage."
           In regard to the See of 9 per line for the prepay-
8t$Oa Of &liIlqWUt  t8X lWOOzd5,   you Will noto tb8t When
Acticrle7331, V.A.R.C.S. vtss arPMld8d In 1929 br the 4th CULod
Selaslon    ofthe 4lst Legialeture,   vhioh anendment beomne
bffeotlve   Januaxy 1, 1931, the provlsions r8lstlng to this
 ,feevere not Oh8n88d. This See Is alloved for a series of
:~dutiee whloh the tax oolleotor    would ordinarily perform from,
 yW%r,to p&m, and at auah tima 88 the duties presorlbed there-
io 8re.oompleted, the fee would beoome "88rned"and oonatltU$e,
8 “ooat that ir now due and payableto an offiuer or offlolal"
and~would thus not be remitted by House Bill 76.
             In Oameron County v. Pox (WA) 42, S.W. (2) 653,
rffirmed,  61 9. W. (2) 483, wfffind the SollowIng langw&ge
relRt1ag  t+the   f80 of 5+ per liner
             n    . As ve have a.Sre8dy Indiosted, the liabilftp
      0f the iO&ty to appcell8ct  for thl8 item saarued and
      beaame absolute upon the perf'onnanae-of  the servloe.
      by rppellee, and oould not be sffeated br a subaegueat
      Aot of the LeSislatuFe.~. . ."

            Thus we oouolude that th8 Se8 of $1.00 vas col-
leotible 8aoh year dovn to the present, except where delln-
quest t~k~8SVBr8 paid during i&8 8ffeOtiVe dates OS HOUs
Bill 76, thst is, Hay 26, 1941, to November 1, 1941. Ii paid
during tbnt tiae, the See should h8ve been oolleoted for each
year up to January 1, 1931, th8 effective date of the amend-
m8lLtto iLl'tiOl87331, V.A.R.C.3. 9328 $1.00 fee v88 not 001-
leatlble for the years SubseQUent to January 1, 1931, rinse
the statute, a5 emended, presoribed a serlea of scta to bs
performed and the See th8r8fOr uannot be re rded 88 earned
Until th8 vhole ~8r~Ioe is performed. The rogioal oonolusIoa,
therefore, must b8 that the fee does not aaorue until the
taxer  are gald by the ~,taxpsy8r,
                                 and the redenrptionoertifi-~
oat8 I8 issued by the aoll8otor. (Cameron County v. Fox,
aupre) The See, thsrefore,was not "earned" and vas not
 'dU8 and payable" on the effective date of H. B. 76, and
thua was remitted.
           The fee of 5+ per line vaa oolleotIb18~Sor8aoh
and every year dovn to the present, vh8r8 the aervIc8s as
set Out in the ltatute for vhloh thLa fee is allovrtdV8r8
aatually pgrformed.
HonorableXorrla W. Baeaell - Page 6
         ,

           We have not anavered TOUP
for the reason that ve feel that the
~iegooresof all or them.




                                       AssIstant